— In an action to foreclose a mortgage, the defendant mortgagors appeal from an order of the Supreme Court, Nassau County (Meade, J.) entered May 2, 1983, which, inter alia, directed that Ambassador Factors Corporation’s answer, cross claims and counterclaims be declared voluntarily withdrawn and the answer of defendants Cushing to the cross claims be dismissed, granted P.M.M.J. Associates a default judgment against defendants Cushing, and referred the matter to a referee to ascertain and compute the amount due.
Order affirmed, with costs.
Special Term did not abuse its discretion in permitting Ambassador Factors Corporation to withdraw its answer, counterclaims and cross claims upon settlement with plaintiff P.M.M.J. As part of that settlement, P.M.M.J. assigned to Ambassador its mortgages and consolidation and extension agreement, as well as its rights in the instant foreclosure action. As defendants Cushing had defaulted in the principal action, foreclosure was properly granted. Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.